            Case 2:20-cv-08706-SVW-JC Document 23 Filed 10/09/20 Page 1 of 5 Page ID #:260



                   1   David A. Garcia CA Bar No. 218356
                       david.garcia@ogletree.com
                   2   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   3   Park Tower, Fifteenth Floor
                       695 Town Center Drive
                   4   Costa Mesa, CA 92626
                       Telephone: 714-800-7900
                   5   Facsimile: 714-754-1298
                   6   Erica J. Chee CA Bar No. 255720
                       erica.chee@ogletree.com
                   7   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   8   Wells Fargo Tower
                       Suite 1500
                   9   3800 Howard Hughes Parkway
                       Las Vegas, NV 89169
                  10   Telephone: 702-369-6800
                       Facsimile: 702-369-6888
                  11
                       Attorneys for Plaintiff Red Pill VR, Inc.
                  12

                  13                         UNITED STATES DISTRICT COURT
                  14         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                  15

                  16   RED PILL VR, INC. a Delaware                Case No. 2:20-cv-08706
                       corporation,
                  17
                                    Plaintiff,                      PLAINTIFF RED PILL VR, INC.’S
                  18                                                 NOTICE OF WITHDRAWAL OF
                             v.                                      PLAINTIFF’S MOTION FOR A
                  19                                                  PRELIMINARY INJUNCTION
                  20
                     REDPILL CANADA VR, INC., a
                     Canadian corporation; MARC-
                     ANTOINE PINARD, an individual,
                  21 DOMINIQUE ROUSSY, an individual,
                     JEREMY COOPERSTOCK, an                        Complaint Filed: September 22, 2020
                  22 individual, AND PARMINDER                     Trial Date:       None
                     SINGH, an individual,                         District Judge: Hon. Stephen V.
                  23                                                                 Wilson
                                                                   Magistrate Judge: Hon. Jacqueline
                  24                Defendants.                                      Choolijian
                  25

                  26

44531150_1.docx
                  27

                  28                                                                        Case No. 2:20-cv-08706

                            PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
            Case 2:20-cv-08706-SVW-JC Document 23 Filed 10/09/20 Page 2 of 5 Page ID #:261



                   1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                   2   ATTORNEYS OF RECORD:
                   3         PLEASE TAKE NOTICE Plaintiff Red Pill VR, Inc. (“Plaintiff”) hereby
                   4   withdraws its Motion for Preliminary Injunction (“Motion”) (ECF No. 7) pursuant to
                   5   LR 7-16 of this Court’s Local Rules.
                   6         The parties have reached an agreement to resolve the disputed issues identified
                   7   in Plaintiff’s Motion. The resolution moots the Court’s need to issue a decision on the
                   8   Motion. Moreover, Plaintiff’s withdrawal of the Motion moots the necessity for the
                   9   hearing currently scheduled for October 19, 2020 and subject to a Stipulation (ECF
                  10   No. 22) requesting the hearing be continued to October 26, 2020.
                  11

                  12   DATED: October 9, 2020
                                                                 By: /s/ Erica J. Chee
                  13                                             OGLETREE, DEAKINS, NASH, SMOAK
                                                                 & STEWART, P.C.
                  14                                             David Garcia, Esq.
                  15                                             Erica Chee, Esq.
                  16                                             OVED & OVED LLP
                  17                                             Terrence A. Oved, Esq. (pro hac vice
                                                                 application forthcoming)
                  18                                             Andrew J. Urgenson, Esq. (pro hac vice)
                  19                                             Glen Lenihan, Esq. (pro hac vice)
                  20                                             Attorneys for Plaintiff
                                                                 RED PILL VR, INC.
                  21

                  22

                  23

                  24

                  25

                  26

44531150_1.docx   27

                  28                                                                        Case No. 2:20-cv-08706
                                                        1
                            PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
            Case 2:20-cv-08706-SVW-JC Document 23 Filed 10/09/20 Page 3 of 5 Page ID #:262



                   1                                 PROOF OF SERVICE
                                        Red Pill VR, Inc. v. RedPill Canada VR, Inc., et al.
                   2                                 Case No. 2:20-cv-08706
                   3
                            I am and was at all times herein mentioned over the age of 18 years and not a
                   4 party to the action in which this service is made. At all times herein mentioned I have
                     been employed in the County of Orange in the office of a member of the bar of this
                   5 court at whose direction the service was made. My business address is 695 Town
                     Center Drive, Suite 1500, Costa Mesa, CA 92626.
                   6
                             On October 9, 2020, I served the following document(s):
                   7
                           PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                   8         PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
                   9   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
                       follows:
                  10
                       ☐     BY MAIL: I placed the envelope for collection and mailing, following our
                  11         ordinary business practices. I am readily familiar with the practice of Ogletree,
                             Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                  12         correspondence for mailing. On the same day that correspondence is placed for
                             collection and mailing, it is deposited in the ordinary course of business with
                  13         the United States Postal Service, in a sealed envelope with postage fully prepaid.
                  14   ☐     BY MAIL: I deposited the sealed envelope with the United States Postal
                             Service, with the postage fully prepaid at Park Tower, Fifteenth Floor, 695
                  15         Town Center Drive, Costa Mesa, CA 92626.
                  16   ☐     BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s)
                             designated by the express service carrier for collection and overnight delivery
                  17         by following the ordinary business practices of Ogletree, Deakins, Nash, Smoak
                             & Stewart P.C., Costa Mesa, California. I am readily familiar with Ogletree,
                  18         Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                             of correspondence for overnight delivery, said practice being that, in the
                  19         ordinary course of business, correspondence for overnight delivery is deposited
                             with delivery fees paid or provided for at the carrier’s express service offices
                  20         for next-day delivery.
                  21   ☐     BY MESSENGER SERVICE: (1) For a party represented by an attorney,
                             delivery was made to the attorney or at the attorney’s office by leaving the
                  22         documents in an envelope or package clearly labeled to identify the attorney
                             being served with a receptionist or an individual in charge of the office. (2) For
                  23         a party, delivery was made to the party or by leaving the documents at the
                             party’s residence with some person not less than 18 years of age between the
                  24         hours of eight in the morning and six in the evening.
                  25   ☐     BY FACSIMILE: by transmitting a facsimile transmission a copy of said
                             document(s) to the following addressee(s) at the following number(s), in
                  26         accordance with:
44531150_1.docx   27               ☐      the written confirmation of counsel in this action:
                  28                                                                           Case No. 2:20-cv-08706
                                                        2
                            PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
            Case 2:20-cv-08706-SVW-JC Document 23 Filed 10/09/20 Page 4 of 5 Page ID #:263



                   1                ☐     [Federal Court] the written confirmation of counsel in this action
                                          and order of the court:
                   2
                       ☒     BY CM/ECF: With the Clerk of the United States District Court of California,
                   3         using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                             notification of the foregoing filing to the parties and counsel of record who are
                   4         registered with the Court’s CM/ECF System.
                   5   ☐     (Federal)    I declare that I am employed in the office of a member of the State
                                          Bar of this Court at whose direction the service was made. I
                   6                      declare under penalty of perjury under the laws of the United States
                                          of America that the above is true and correct.
                   7
                       ☒     (Federal)    I declare that I am a member of the State Bar of this Court at whose
                   8                      direction the service was made. I declare under penalty of perjury
                                          under the laws of the United States of America that the above is
                   9                      true and correct.
                  10          I declare under penalty of perjury under the laws of the United States of America
                       that the above is true and correct.
                  11

                  12         Executed on October 9, 2020, at Las Vegas, Nevada.
                  13
                                                                     /s/ Erica J. Chee
                  14                                                 Erica J. Chee
                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

44531150_1.docx   27

                  28                                                                         Case No. 2:20-cv-08706
                                                        3
                            PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
            Case 2:20-cv-08706-SVW-JC Document 23 Filed 10/09/20 Page 5 of 5 Page ID #:264



                   1                                    SERVICE LIST
                   2
                       Todd B. Serota
                   3   Todd B Serota Law Offices
                       1601 N Sepulveda Blvd, Ste 793
                   4   Manhattan Beach, CA 90266
                       310-798-2004
                   5   Email: tserota@alum.mit.edu
                       Attorney for Defendants
                   6

                   7                                                                       44531150.1


                   8

                   9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

44531150_1.docx   27

                  28                                                           Case No. 2:20-cv-08706
                                                      4
                          PLAINTIFF RED PILL VR, INC.’S NOTICE OF WITHDRAWAL OF
                            PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
